                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 UNITED STATES OF AMERICA,                                CR 19-57-M-DLC

                     Plaintiff,
                                                               ORDER
             vs.

 NICOLE LEE CHAPPEL,

                     Defendant.


      Defendant has filed a motion for release pending sentencing. (Doc. 24.) The

United States opposes Defendant’s request for release. Defendant’s sentencing is

scheduled for June 4, 2020. Due to the time-sensitive matters raised in Defendant’s

motion, the United States shall file its brief in opposition on or before April 6,

2020. Defendant shall file her reply on or before April 9, 2020.

      IT IS ORDERED.

      DATED this 31st day of March, 2020.




                                               Kathleen L. DeSoto
                                               United States Magistrate Judge




                                           1
